IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANNAMMA JACOB,                            : No. 478 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (CARDONE INDUSTRIES, INC.           :
AND PHOENIX/TRAVELERS                     :
INSURANCE COMPANIES),                     :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.